        Case 1:15-mc-00040-AKH Document 639 Filed 02/08/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------X
                                                                :
                                                                : Case No. 1:15-mc-00040-AKH
                                                                :
IN RE AMERICAN REALTY CAPITAL                                   : ECF CASE
PROPERTIES, INC. LITIGATION                                     :
                                                                : ORAL ARGUMENT REQUESTED
                                                                :
                                                                :
----------------------------------------------------------------X


                 NOTICE OF DEFENDANT GRANT THORNTON LLP’S
                      MOTION FOR SUMMARY JUDGMENT

       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law, Rule 56.1

Statement, and Declaration of Gary F. Bendinger with supporting exhibits, Grant Thornton LLP

(“Grant Thornton”) will move this Court before the Honorable Alvin K. Hellerstein, United

States District Judge, at the United States Courthouse for the Southern District of New York, 500

Pearl Street, New York, New York 10007, at a date and time to be determined by the Court for

an Order, pursuant to Federal Rule of Civil Procedure 56, granting judgment in favor of Grant

Thornton and dismissing with prejudice Counts I-VI of the Third Amended Complaint (D.E.

312), as well as such other and further relief as the Court deems just and proper.



 Dated: New York, New York                          Respectfully submitted,
        February 8, 2019
                                                    /s/ Gary F. Bendinger

                                                    Gary F. Bendinger
                                                    SIDLEY AUSTIN LLP
                                                    787 Seventh Avenue
                                                    New York, New York 10019
                                                    Telephone: (212) 839-5300
                                                    Facsimile: (212) 839-5599
                                                    gbendinger@sidley.com
Case 1:15-mc-00040-AKH Document 639 Filed 02/08/19 Page 2 of 2



                                Bruce R. Braun
                                Melanie E. Walker
                                Kendra L. Stead
                                SIDLEY AUSTIN LLP
                                One South Dearborn
                                Chicago, Illinois 60603
                                Telephone: (312) 853-7000
                                Facsimile: (312) 853-7036
                                bbraun@sidley.com
                                mewalker@sidley.com
                                kstead@sidley.com


                                Attorneys for Defendant Grant Thornton LLP
